          Case 2:20-cv-01209-JCM-NJK Document 39 Filed 11/25/20 Page 1 of 1




 1
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                                       DISTRICT OF NEVADA
 7
 8
     IN RE PLAYAGS, INC. SECURITIES                        Case No.: 2:20-cv-01209-JCM-NJK
 9   LITIGATION,
                                                                           Order
10
                                                                      [Docket No. 36]
11
12         Pending before the Court is a stipulation to set a deadline to file an amended complaint, a
13 deadline to respond to the amended complaint, and extended briefing deadlines in response to any
14 motion to dismiss. Docket No. 36. The stipulation is hereby GRANTED in part and DENIED
15 without prejudice.
16         The deadline for Plaintiff to file either an amended complaint or a notice that there will be
17 no such amended complaint is set for January 11, 2021. The deadline for Defendants to respond
18 to the amended complaint, or the initial complaint if no amended complaint is filed, is set for
19 March 12, 2021.
20         The request with respect to a briefing schedule on a potential motion to dismiss will be
21 denied without prejudice. See Local Rule IC 2-2(b) (requiring requests for different relief to be
22 filed in different documents).
23         IT IS SO ORDERED.
24         Dated: November 25, 2020
25                                                               ______________________________
                                                                 Nancy J. Koppe
26                                                               United States Magistrate Judge
27
28

                                                    1
